Title: To George Washington from Robert Rutherford, 28 March 1786
From: Rutherford, Robert
To: Washington, George



Dear Sir
Berkeley County March 28th 1786

I am hond by your excellency’s letter of the 8th instant, and am very unhappy in not Complying with your utmost wish, & at the Same time to have acted up to the warm & grateful dictates of my own heart on the occasion. The very great & unequal loss of at least £10,000 Specie Value Sustained by the Continental money not to mention the entire neglect of every domestic Concern, the whole time of the late important Contest, by which the remnant of my fortune (to use a forced term) became a perfect wreck at the Close of the war has embarrassed me much, but as I am determined (however painful the Idea) to Sell 1000 Acres of my paternal Estate, I hope to pay off each Pressing demand in the Course of the year. Please to be assured that I Consider it as a very pleasing Circumstance in my life to have had your patronage, and must Still put myself upon that Condescension & goodness of heart often evinced in my favour, and intreat a recall of the note into the hand which obliged me, and into which I am anxious to return it. indeed it would distress me beyond expression to be hardly pressed for what I Consider myself bound by every tie of honor & gratitude. Most Sincerely do I wish that it may ever be in my power to render any return of good offices, and I pray you Command me freely, if Such occasion require. May you with amiable Lady, long injoy every ternporal

blessing. I beg pardon for being thus prolix, and have the honour to be, with every sentiment of grateful affection My Dear Genl your Most obt And Very Hble Sert

R. Rutherford

